Honorable Gene N. Fondren         Opinion No. C-409
Chairman, Subcommittee on
Municipal and Private Corporations
House of ReDresentatlves
Austin, Texas                     Re:  Effect of
                                       proposed amend-
                                       ments to H. B. 20
Dear Mr. Fondren:                      and H. B. 371.
     Your request for our opinion states that the subcom-
mittee of the House Committee on Municipal and Private
Corporations Is currently considering H. B. 20 and
H. B. 371.  Since the Introduction of these Bills, the
subcommittee has been advise.dthat litigation has
arisen. In an effort to avbid any prejudicial effect
by these Bills on such litigation, amendments to both
Bills have been proposed. You have requested our
opinion concerning whether these proposed amendments
would be effective to the extent that the provisiohs of
such Bill will not affect any pending litigation or the
title to real estate.
     The proposed amendment to H. B. 20 is as follows:
     “nor shall the provisions of this Act affect,
     in any way, the title to real estate, the owner-
     ship of which has been contested or attacked
     or 1s involved in any pending suit or
     litigation.”

    The proposed amendment to H. B. 371 provides:
    “Sec. 4. The provisions of this Act shall not
    apply to any revenue time warrant nor revenue
    bonds, the validity of which has been contested
    or attacked in any pending suit or litigation;
    nor shall the provisions of this Act affect,
    In any way, the title to real estate, the owner-
    ship of which has been contested or attacked
    or is involved in any pending suit or litigation.”




                            -1936-
                                                        .   4




Honorable Gene N. Fondren, page 2 (C-409 )


     H. B. 371 Is a proposed amendment to Article 1015g,
V.C.S., which authorizes any city or town to acquire
any toll bridge within a distance of fifteen miles
of its corporate limits and making provisions relating
thereto. H. B. 20 proposes to validate certain pro-
ceedings by certain cities and towns under, among others,
Artic'le1015g, V.C.S.
     The proposed amendments to H. B. 20 and H. B. 371
clearly Indicate on their face a Legislative intent to
restrict the applicability of such Bills and to ex-
pressly exclude any application of either Bill to any
party in any pending suit or litigation Including that
in which the title to real property is In question.
There are many instances in which such type of limitation
has been placed. See; for example, Articles  2815g-7
and 2922a-1, V.C.S.
     It is our opinion that It is within the province of
the Legislature to restrict the application of its
enactments In this manner, and that the proposed amend-
ments In question here will preclude H. B. 20 and
H. B. 371 from affecting pending litigation, including
that in which the title to real property Is in question.

                    SUMMARY
                    -------
         The proposed amendments to H. B. 20
    and H. B. 371 are effective to the extent
    of making the provisions of such Bill
    inapplicable to any pending litigation
    Including that affecting the title to real
     property.

                           Yours    very   truly,

                           WAGGONER CARR
                           Attorney 'Generalof Texas

                              AZ2
                           PAUL PHY
                           Assistant Attorney General
PP:ss




                           -1937-
,




    Honorable Gene N. Fondren, page   3   (C-409 )


    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    John Reeves
    Pat Bailey
    Milton Richardson
    Ralph Rash
    APPROVED FOR THE ATTORNEY GENERAL
    By: Stanton Stone




                                -1938-